689 N.W.2d 233 (2004)
MULLANEY
v.
KISTLER
Nos. 125230, 125628.
Supreme Court of Michigan.
December 9, 2004.
SC: 125230, 125628, COA: 239806.
On order of the Court, the motion for extension of time to file reply brief is GRANTED. The applications for leave to appeal the November 4, 2003 judgment of the Court of Appeals are considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the judgment of the Court of Appeals, and REMAND this case to the Court of Appeals for reconsideration in light of Roberts v. Mecosta County Hospital, 470 Mich. 679, 684 N.W.2d 711 (2004). The Court of Appeals shall further analyze whether Dr. McGrory was qualified to give an affidavit of merit under MCL 600.2912d(1) and MCL 600.2169. See Grossman v. Brown, 470 Mich. 593, 685 N.W.2d 198 (2004).
We do not retain jurisdiction.
KELLY, J., would deny leave to appeal.